COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Bray and Annunziata


SOUTHFORK TRUCKING, INC. AND
 RELIANCE INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 1108-00-3                         PER CURIAM
                                              SEPTEMBER 12, 2000
ALBERT WHITT


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Robert M. McAdam; Jones & Glenn, PLC, on
             brief), for appellants.

             (Paul L. Phipps; D. Allison Mullins; Lee &
             Phipps, P.C., on brief), for appellee.


     Southfork Trucking, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Albert Whitt

(claimant) proved that he suffered a sudden mechanical change in

his body as a result of his October 10, 1998 work-related

accident, which caused a material aggravation of his

pre-existing disc herniation at the L5-S1 level and his

subsequent disability and need for surgery.     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     The commission concluded that "claimant sustained a

material aggravation of his pre-existing lumbar condition on

October 10, 1998 [and] . . . that this incident caused a

mechanical change in the body, namely a change in the location

and severity of the pre-existing disc herniation at the L5-S1

level."   In so ruling, the commission found as follows:

           The medical record clearly reflects previous
           injury to the lower back, necessitating two
           surgeries to the lumbar region. In January
           1998, per Dr. [Paul C.] Peterson's
           testimony, the claimant was diagnosed with a
           new injury to the lumbar spine. Diagnostic
           studies at that time revealed a bulging disc
           at the L4-L5 level as well as a left
           paramedian disc herniation at the L5-S1
           level. The claimant was able to perform his
           pre-injury work duties without difficulty,
           despite continuing complaints of pain and
           despite Dr. Peterson's recommendation that
           the claimant undergo surgery. After October
           10, 1998, the claimant was unable to perform
           his pre-injury work, and complained of an
           exacerbation of left leg pain.

                . . . Dr. Peterson initially testified
           that one basis for his opinion regarding the
           issue of causation was the fact that the
           claimant had not previously complained of
           left leg pain. The medical record
           contradicts this assertion, and Dr. Peterson

                                 - 2 -
          corrected his error later in the deposition
          testimony. Diagnostic studies performed
          after October 10, 1998, showed a disc
          herniation at the L5-S1 level which was more
          centrally located, leading Dr. Peterson to
          conclude that the claimant sustained an
          aggravation of his pre-existing condition.
          While it is clear that the treating
          physician had previously recommended
          surgical intervention, it appears from his
          deposition testimony that the absolute need
          for surgery was accelerated by the October
          10, 1998, work injury.

     The commission's findings are supported by credible

evidence, including claimant's testimony and Dr. Peterson's

medical reports and deposition testimony.   The commission as

fact finder was entitled to accept Dr. Peterson's opinions and

to reject any contrary medical opinions.    Furthermore,

"[m]edical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 215 (1991).   Based upon Dr. Peterson's reports and

deposition testimony, the commission could reasonably infer that

the October 10, 1998 accident caused a sudden mechanical change

in claimant's body, that is, a material aggravation of his

pre-existing disc herniation, which resulted in disability and

accelerated the need for surgery.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                               - 3 -